1
2
3
4
5
6                                   UNITED STATES DISTRICT COURT

7                                 EASTERN DISTRICT OF CALIFORNIA

8    CRISTOBAL RAMOS QUIROZ,                          )   Case No.: 1:21-cv-00364-SAB (PC)
                                                      )
9                   Plaintiff,                        )   ORDER DISCHARGING ORDER TO SHOW
                                                      )   CAUSE, DIRECTING CLERK OF COURT TO
10          v.                                            SEND PLAINTIFF A REGULAR CIVIL IN
                                                      )   FORMA PAUPERIS APPLICATION, AND
                                                      )   DIRECTING PLAINTIFF TO COMPLETE AND
11   UNITED STATES OF AMERICA,
                                                      )   SUBMIT THE APPLICATION WITHIN THIRTY
                                                      )   DAYS
12                  Defendant.                        )
13                                                    )   (ECF Nos. 4, 5)

14          Plaintiff Cristobal Ramos Quiroz is proceeding pro se in this civil rights action pursuant to

15   Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

16          On March 11, 2021, the Court sent Plaintiff a regular civil in forma pauperis application,

17   directed Plaintiff to complete and submit the form or pay the $402.00 filing fee within thirty days.

18   (ECF No. 4.) Plaintiff failed to comply with the Court’s order. Therefore, on April 20, 2020, the

19   Court ordered Plaintiff to show cause why the action should not be dismissed. (ECF No. 5.) Plaintiff

20   filed a response on May 3, 2021. Plaintiff indicates that he is without funds to be the filing fee.

21   However, Plaintiff has failed to complete and submit the in forma pauperis application that was

22   previously provided to him on March 11, 2021. Plaintiff is advised that the Court cannot grant him in

23   forma pauperis status without the completion of the proper application. Accordingly, the Court will

24   send Plaintiff another copy of the in forma pauperis application.

25          Based on the foregoing, it is HEREBY ORDERED that:

26          1.      The April 20, 2020 order to show cause is discharged;

27          2.      The Clerk of Court shall send Plaintiff a regular civil in forma pauperis application;

28

                                                          1
1             3.      Plaintiff is directed to complete and submit the in forma pauperis form or pay the

2                     $402.00 filing within thirty days from the date of service of this order; and

3             4.      The failure to complete and submit the in forma pauperis application or pay the filing

4                     fee will result in a recommendation that the action be dismissed.

5
6    IT IS SO ORDERED.

7    Dated:        May 4, 2021
8                                                        UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
